Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ramona Brockett appeals the district court’s order denying Brockett’s motion for a judgment notwithstanding the verdict or for a new trial following the jury’s verdict in favor of Jordan Brown on his claim for defamation, and challenges the amount of damages remitted upon the court’s grant of Brockett’s motion for a remittitur. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brown v. Brockett, No. 1:11-cv-00240-JFM (D.Md. Oct. 15, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.